SOMERVILLE, J.
(concurring and dissenting.) I find no support in the record for the conclusion that the complainant is entitled to a decree warding to him *340all of the 40-acre subdivision at one end of which he appears to have made his home for more than the period of limitations. The evidence shows. that his residence was but a short distance across the line from his own land, and that his actual occupation of the 40 did not exceed an area of 5 or 6 acres at most. Conceding, as it seems to be the case, that complainant had by a possessio pedis acquired title to this much of the 40, there is still not a particle of evidence by which the small area in actual occupation can be defined or determined; and hence the chancellor was unable to ascertain its limits or location, and powerless to decree any relief with respect thereto. The proper solution of such a case is, in accordance with well-settled principles, not to award to the claimant a tract bounded by the purely imaginary lines of the sectionai subdivision next surrounding the occupied tract, but to deny to him all of it, in the absence of a valid color of title thus extending his possession.
For these reasons, I think the chancellor’s decree should be affirmed in toto.